DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 5 line 2, is objected to because the article “an” in the limitation of “an light incident side” should change to “a light incident side”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (U.S. Pub. No. 2017/0285849) in view of Palmer (U.S. Pub. No. 2019/0098289).
As to claim 1, Kim teaches a display panel (100, [0116], lines 1-4), comprising a plurality of sub-pixels (Pix11-Pix33, [0129], lines 1-5), wherein the display panel 
each of the plurality of sub-pixels is provided with a first electrode (121) and a second electrode (122, [0085]) which are configured to generate an electric field for the multistable liquid crystals ([0086], lines 1-4), and 
and after an electric field disappears, the multistable liquid crystals are able to maintain the same optical properties as the electric field exists (In fig. 6B, when the display has an electric field the light is emitted and when the electric field disappears as shown in fig. 5A, the optical property of light being emitted through the liquid crystal remains the same). 
Kim does not mention different optical properties under different electric fields,
Palmer teaches the multistable liquid crystals (8) have different optical properties under different electric fields (Figs. 5 and 6, the liquid crystals 8 have different optical properties when the electric field is between electrodes 6 and 7 the liquid crystals react as shown in Fig. 5 and when the electric field is between electrodes 6a and 6b the liquid crystals react as shown in Fig. 6).
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to have added the electrical field of Palmer to the display 
As to claim 2, Kim teaches the first electrode (121) is arranged on a side of the first substrate proximal to the second substrate (As can be seen in figures 2 and 3, the electrode 121 is arranged on a side of first substrate 111 and near the second substrate 112); the second electrode (122) is arranged on a side of the second substrate proximal to the first substrate (electrode 122 is arranged on a bottom side of the second substrate 112 and near the first substrate 111), and the first electrode and the second electrode are arranged opposite to each other (Fig. 3, the first electrode 121 is opposite to the second electrode 122). 
As to claim 3, Kim teaches the first electrodes in the plurality of sub-pixels are coupled together as a single piece to form a common electrode and the second electrodes in the plurality of sub-pixels are separate electrodes; or, the second electrodes in the plurality of sub-pixels are coupled together as a single piece to form a common electrode and the first electrodes in the plurality of sub-pixels are separate electrodes (Fig. 4, The first electrode 121a are coupled together as a single piece to form a common electrode and the second electrodes 122a, 122b, 122c in the plurality of sub-pixels Pix11, Pix12, and Pix13 are separate electrodes). 
As to claim 8, Kim teaches different light transmittances (Fig. 6A and 6B, based on the different voltages being applied to the display panel, the liquid crystals 140 are arranged differently and transmit light differently),

 Palmer teaches wherein the multistable liquid crystals have different light transmittances under different electric fields (Figs. 5 and 6, the liquid crystals 8 have different optical properties when the electric field is between electrodes 6 and 7 the liquid crystals react as shown in Fig. 5 and when the electric field is between electrodes 6a and 6b the liquid crystals react as shown in Fig. 6).
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to have added the electrical field of Palmer to the display panel of Kim because to create a high level of optical transmission and switch the liquid crystal materials to said homeotropic texture, [0058], lines 1-12.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (U.S. Pub. No. 2017/0285849) in view of Chida (U.S. Pub. No. 2018/0348558).
As to claim 4, Kim teaches the display panel of claim 1,
Kim does not teach an insulating layer,
Chida teaches an insulating layer (6) disposed between the separate electrodes and a corresponding substrate on which the separate electrodes are located (the insulating layer 6 is located between the separate electrodes 4a and the substrate 1 on which the electrodes 4a are arranged on, Fig. 13). 
.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (U.S. Pub. No. 2017/0285849) in view of Wang (U.S. Pub. No. 2017/0124984)
As to claim 5, Kim teaches the display panel of claim 1,
Kim does not teach a light reflecting layer,
Wang teaches a light-reflecting layer (42, [0049], lines 3-5) disposed on a side of the multistable liquid crystals distal (Fig. 3, the light reflecting layer 42 is located on a bottom side of the liquid crystals 3) to an light incident side of the display panel (the high intensity ambient light is reflected by the layer 44, transmits through the layer 42 and enters into the liquid crystal layer 3 for image display, [0051], lines 1-11, therefore the reflecting layer 42 is arranged on the light incident side of the display and used as a backlight to display an image). 
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to have added the light reflecting layer of Wang to the display panel of Kim because to use the ambient light as a backlight for the display panel, [0049], lines 3-5).

Allowable Subject Matter
Claims 6, 7, and 9-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 6 is objected to because the prior art references do not teach the combination of claims 1, 2, 5, and 6 wherein the combination of structures and the structure of the light reflecting layer is between the second substrate and the second electrodes and the first substrate is closer to the light incident side than the second substrate overcomes the prior art references.
Claim 9 is objected to because the prior art references do not specifically teach the driver is controlled by the control instructions to stop applying the driving voltages, which are being applied to the first electrode and the second electrode, when the display content is not changed. Wherein the voltages being applied to the first electrode and the second electrode generate electric field and stopping the driving voltages results in stopping the electric field.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hsu (U.S. Pub. No. 2015/0356939) teaches a display panel having a liquid crystals and electric field being applied to the liquid crystals.


Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGEMAN KARIMI whose telephone number is (571)270-1712.  The examiner can normally be reached on Monday-Friday; 9:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PEGEMAN KARIMI/Primary Examiner, Art Unit 2691